 In the Matter of J-M SERVICE CORPORATIONandDISTRICT#50, UNITEDMINE WORKERS OF AME140ACaseNo. R5349.-DecidedJune1, 19/113 rMr. H. G.'Gardner,of Parsons,Kans.,for the Company.Mr. Henry Allai,of Pittsburgh,Kans.,for District 50.Mr. F. J. Morris,ofParsons,Kans.,for the I. A. M.Mr. David P.Easton,of counsel to the Board.DECISIONANDDIRECTION OF, ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by District #50, United Mine Workersof America, herein called District 50, alleging that a question affect-ing commerce had arisen concerning the representation of eliiployeesof J-M Service Corporation, Parsons, Kansas, herein called the Com-pany, the National Labor Relations Boards provided for an appro-priate hearing upon due notice before Robert S. Fousek, Trial Ex-aminer.Said hearing was held at Girard, Kansas, on May 14, 1943.The Company, District 50, and International Association of Machin-ists, affiliated with the American Federation of Labor, herein calledthe I. A. M., appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.The Company and the I. A. M. filed briefs whichthe Board has considered.IUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYJ-M Service Corporation, a Delaware corporation, operates under'contract with the United States Government upon a fixed fee basis50 N L R. B, No. 726 .J-M SERVICE CORPORATION27the Kansas Ordnance Plant, herein called the Plant, an entirely gov-ernment-owned industry located near Parsons,Kansas.The Plant isengaged principally in loading various, types of explosive munitions.The-major portion of the metals and explosives used by the Plant isreceived by rail from points outside the State of Kansas; all finishedproducts of the Plant are delivered by the Company to the UnitedStatesGovernment.During the year 1942, the amount of metals andexplosives used by the Plant was valued in excess of $500,000, andwithin the same period, the Value of the finished products totaledmore than $1,000,000.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDDistrict #50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.International Association of Machinists is a labor organization af-filiated with the American Federation of Labor, admitting to mem- 'bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about February 22, 1943, District 50, requested recognition asthe exclusive bargaining representative of the production, mainten-ance, storage, and transportation employees of the Company.Thisrecognition was denied by the Company until proof of a majority'rep-resentation was presented by Board certification.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that District 50 represents a substantial numberof employees in the unit hereinafter found appropriate.)We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that all pro-duction, engineering and maintenance, storage, and transportationemployees of the Company working in and about the Plant, but ex-'The Field Examinei reported that District 50 submitted 1,516 designation cards con-taining names appealing upon the Company s pay roll of March 6, 1943This pay ioncontained 3,455 employees in the unit hereinafter,found appropriate.The-Field Exannner further repotted that the I.A.M submitted 131 designation cardsand it petition containing 31 signatures as evidence of its interest in this proceeding.Thirty-five employees signed designation cards for both the I. A. M. and District 50.The Field Examiner made no report as to the apparent genuineness of the signaturessubmitted by each labor organization,or the number of employees whose names appearedon the cards and petition submitted by the I A.M, or upon the Company's pay roll 28DECISIONSO'FNATIONAL'LABOR RELATIONS BOARDi11eluding office and clerical employees, inspectors, supervisors, and em-ployees for whom a' bargaining agent has been previously certified 2constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall, in accordance with our usual procedure, direct that thequestion concerning representation which has arisen be resolved byan election by secret ballot among the employees in the appropriate,unit.District 50 contends that eligibility to vote in the electionshould be determined as of March 2, 1943, the date upon which it,filed the petition herein, alleging that there has been a temporaryreduction in the- number of employees engaged at the plant.TheCompany, however, states that this reduction is permanent and thusfar amounts to 26 percent; that it anticipates an additional reductionof approximately 10 percent; and that these reductionsare and willbe caused by orders from the United States Government.. In viewof the foregoing, we perceive no, reason for departingfrom our usualpractice.Accordingly, we shall direct that the election be held amongthe employees who were employed during the pay-roll period-imme-diately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent.-tives for the purpose of collective bargaining with J-M Service Corpo-t3 Collective bargaining agents have been previously certified for the following groups ofemployees(a) firemen and firemen helpers employed in the Company's boiler houses ex-clusive of supervisory employees;(b) employees in the train and/or yard service includingswitch tenders but excluding yard masters or other operating officials;(c), employees op-erating steam,Diesel, electric,or other poweied locomotives,includingmechanicians,hostlers and hostler helpers;(d) electricians and electrical linemen of all classes in theCompany's maintenance department exclusive of foremen and supervisors;(e)millwrights,sheet metal workers, welders in the millwright department,and all welders doing weldingpertaining to machinists'work in said department;(f) plumbers and steam fitters andtheir helpers,allwelders and their helpers doing welding work pertaining to steamfittingand plumbing work;(g) carpenters in the engineering and maintenance department; (h)painters, paperhangers, and decorators working in the maintenance department.3 The Company strongly urges that the election herein directed he conducted by mailbecause of the fact that any interruption in production work might have serious effects,.due to the character of the Plant and its products.In support of this argument,it citesthe fact that 10 consent elections have already been conducted in this mannerTheI.A. M. has no objection to balloting by mail, but District 50 is seriously opposed thereto.We deem it impractical to conduct an election among about 3,000 employees by-mail.Weare satisfied that the parties,in cooperation with the Regional Director, can arrange tohold the election at such time and place, and in such manner as to obviate the dangersenvisaged by the Company. ' J-M SERVICE CORPORATION29ration, Parsons,Kansas, anelection by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of theRegionalDirector for the Seventeenth Region, acting in this matteras agent forthe National Labor Relations Board; and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who.presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by District #50, United MineWorkers of America, or by International Association of Machinists,affiliated with the American Federation of Labor, for the, purposes ofcollective bargaining, or by neither.1